Citation Nr: 1708625	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  06-12 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for atrial fibrillation, to include as secondary to service-connected residuals of prostate cancer.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include stress, including as secondary to service-connected residuals of prostate cancer.  


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  








INTRODUCTION

The Veteran, who is the appellant, had active service from January 1944 to August 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by Foreign Cases Division of the Department of Veterans RO in Pittsburgh, Pennsylvania, which, in pertinent part, denied service connection for atrial fibrillation and an acquired psychiatric disorder, to include stress.  

The issue of an increased rating in excess of 40 percent for service-connected residuals of prostate cancer has been raised by the record in January 2015 and October 2016 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  In October 2016 statements, prior to the promulgation of a Board decision in the present appeal, the Veteran withdrew the issue of service connection for atrial fibrillation, to include as secondary to service-connected residuals of prostate cancer.  

2.  In October 2016 statements, prior to the promulgation of a Board decision in the present appeal, the Veteran withdrew the issue of service connection for an acquired psychiatric disorder, to include as secondary to service-connected residuals of prostate cancer.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for service connection for atrial fibrillation, to include as secondary to service-connected residuals of prostate cancer.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for service connection for an acquired psychiatric disorder, to include as secondary to service-connected residuals of prostate cancer.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  

In October 2016 statements, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the substantive appeal as to the issues of service connection for atrial fibrillation and an acquired psychiatric disorder.  As the Veteran has withdrawn the appeals regarding the issues of service connection for atrial fibrillation and an acquired psychiatric disorder, there remain no allegations of 





errors of fact or law for appellate consideration as to the issues.  Accordingly, the Board does not have jurisdiction to review the issues, and the issues will be dismissed.


ORDER

The appeal as to service connection for atrial fibrillation, to include as secondary to service-connected residuals of prostate cancer, is dismissed.  

The appeal as to service connection for an acquired psychiatric disorder, to include as secondary to service-connected residuals of prostate cancer, is dismissed.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


